                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________


JASON GOODWILL,

                         Plaintiff,
      v.                                           Case No. 18-cv-1712-pp

KENT HOFFMAN,

                        Defendant.
______________________________________________________________________________

    ORDER DIRECTING PLAINTIFF TO SUBMIT PETITION TO PROCEED
  WITHOUT PREPAYMENT OF FILING FEE AND CERTIFIED COPY OF SIX-
   MONTH ACCOUNT STATEMENT WITHIN TWENTY-ONE DAYS OF THE
                           DATE OF THIS ORDER
______________________________________________________________________________

      Plaintiff Jason Goodwill, a pretrial detainee who is representing himself,

filed a civil rights complaint alleging that the defendant violated his

constitutional rights. Dkt. No. 1. On October 30, 2018, the clerk’s office

directed him to either pay the filing fee, or to file a request to proceed without

prepayment of the filing fee along with a certified, six-month trust account

statement within twenty-one days. Dkt. No. 2. The plaintiff has filed a letter

stating that the Sheboygan County Detention Center (SCDC), where he is

confined, has no “prison trust account.” Dkt. No. 3 at 1. He also states that the

SCDC no longer provides him with copies. Id. He attached a copy of an Inmate

Request Form, in which he states that “[o]n 11/07, over P.A., I was informed

my request for a copy of my ‘prison trust account statement’ falls under new

S.C.D.C. policy that S.C.D.C. no longer provides copies, especially for legal. I



                                         1
want to see that policy and the law supporting it. I also want a written

response to my Nov. 01st request.” Id. at 2. It appears that the staff received

that Inmate Request Form on November 9, 2018, and responded the same day,

“Implemented by #39, May 2018—Open Records Law. Request Denied.” Id. The

plaintiff then wrote, “Who is #39? Implemented in what printed form?” Id.

      The plaintiff requests an injunction against the SCDC and the sheriff

“over a policy and practice meant to obstruct reporting court officers for

criminal acts, by denying a decent law library and means to copy and to obtain

records.” Id. at 1.

      This is the sixth case the plaintiff has filed in this district since 2012. In

case nos. 12-cv-1093, 12-cv-1094 and 12-cv-1095, he filed motions to proceed

without prepaying the filing fee, but did not attach his trust account statement,

alleging that Fox Lake Correctional Institution was obstructing his ability to

provide his trust account statement. In case no. 17-cv-1326, he sued the

Sheboygan County Detention Center, filed a motion to proceed without

prepaying the filing fee, but did not attach a trust account statement. Judge

Jones ordered him to file the trust account statement by a date certain or pay

the filing fee; twelve days later, the court received the plaintiff’s trust account

statement from the SCDC. In case no. 18-cv-129, the plaintiff filed a complaint

but—as in this case—did not pay the filing fee or file an application to proceed

without prepaying it. Judge Jones ordered him to do one or the other by a date

certain. He did not comply with that order, and on April 18, 2018, Judge

Griesbach dismissed that case.


                                          2
       The plaintiff is well aware that when he files a federal complaint, he must

either pay the $400 filing fee, or he must file an application to proceed without

prepaying the fee and attach a copy of his trust account statement from the

institution where he is in custody. The SCDC does have trust account

statements, as the plaintiff knows. If the plaintiff wants this court to consider

the claims in his complaint, he must either pay the $400 filing fee or file the

application and the trust account statement. The court will not issue an

injunction against SCDC; if the plaintiff wants to make a claim that some

policy of SCDC is unconstitutional, he must file a separate complaint making

that allegation.

       The court is enclosing a copy of the petition to proceed without prepaying

the filing fee.

       The court ORDERS that within twenty-one days of the date of this

order, the plaintiff shall either pay the $400 filing fee in full, or file a completed

petition to proceed without prepaying the filing fee, accompanied by the

required six-month trust account statement. If the court does not receive one of

those two things—the filing fee, or the completed petition and the trust account

statement—within twenty-one days of the date of this order, the court will

dismiss the plaintiff’s case for failure to pay the filing fee and failure to comply

with this court’s order.

       The court will mail a copy of this order to the Administrator of the




                                          3
Sheboygan County Detention Center, 2923 South 31st Street, Sheboygan,

Wisconsin 53081-4612.

     Dated at Milwaukee, Wisconsin this 4th day of December, 2018.

                                  BY THE COURT:


                                  ________________________________________
                                  HON. PAMELA PEPPER
                                  United States District Judge




                                    4
